Citation Nr: 0514830	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression injury to the spinal column.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  During the 
pendency of the appeal, the veteran moved and jurisdiction 
was transferred to the Cleveland RO.

This case was remanded by the Board in January 2003 and 
December 2004 due to, in part, concerns that the veteran had 
not received proper notice of scheduled hearings.  After a 
careful review of the record, the Board concludes that due 
process mandates another remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

While this claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, which, among other things, 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  This law 
also eliminated the concept of a well-grounded claim.  VCAA 
further requires VA to notify the appellant of the 
information and evidence necessary to substantiate the claim 
and indicate which portion of any such information or 
evidence is to be provided by VA and which is to be provided 
by the claimant.  38 U.S.C.A. § 5103 (West 2002)  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Unfortunately, despite two previous remands, the veteran has 
never been provided with his due process rights.  

The Board notes that the veteran received his last Statement 
of the Case (SOC) in September 1999, prior to the change in 
the law, and has not been provided with a Supplemental 
Statements of the Case (SSOC).  While the SOC contained a 
generic recitation of the law, it did not inform him of what 
information and evidence he was responsible for providing, 
and what VA would attempt to obtain, in the context of the 
particular claims presented.  In the December 2004 remand, 
the Board directed that the veteran be provided with VCAA 
notice but there is no indication that this was done.  
Accordingly, and given the fact that the veteran has never 
been provided a formal VCAA notice letter in connection with 
the present appeal, it is unlikely that the Board's analysis 
in this regard, if appealed, would survive judicial scrutiny.

Further, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
further appellate consideration will be deferred and this 
case is REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  Then, the RO should re-adjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

